Appellate Case: 20-9593    Document: 010110613320   Date Filed: 12/02/2021 Page: 1
                                                                         FILED
                                                           United States Court of Appeals
                                                                     Tenth Circuit
                                     PUBLISH
                                                               December 2, 2021
                   UNITED STATES COURT OF APPEALS
                                                              Christopher M. Wolpert
                            FOR THE TENTH CIRCUIT                 Clerk of Court
                          _________________________________

  GABRIEL VILLEGAS-CASTRO,
  a/k/a Gabreil Villegas,

         Petitioner,
                                                       No. 20-9593
  v.

  MERRICK B. GARLAND, United
  States Attorney General,

          Respondent.
  ________________________________

  PROFESSOR JUAN E. MÉNDEZ;
  DISABILITY RIGHTS
  INTERNATIONAL,

         Amici Curiae.
                    _________________________________

           PETITION FOR REVIEW OF AN ORDER FROM THE
                 BOARD OF IMMIGRATION APPEALS
                   _________________________________

       Harry Larson, formerly of Quinn Emanuel Urquhart & Sullivan, LLP,
 Chicago, Illinois (Andrew H. Schapiro, Quinn Emanuel Urquhart &
 Sullivan, LLP, Chicago, Illinois, and Keren Zwick and Tania Linares
 Garcia, National Immigrant Justice Center, Chicago, Illinois, with him on
 the briefs), on behalf of the Petitioner.

       Rachel Browning, Trial Attorney, U.S. Department of Justice, Office
 of Immigration Litigation, Washington, D.C. (Brian Boynton, Acting
 Assistant Attorney General, and Keith I. McManus, Assistant Director,
 U.S. Department of Justice, with her on the brief), on behalf of the
 Respondent.
Appellate Case: 20-9593    Document: 010110613320   Date Filed: 12/02/2021   Page: 2



 Simon A. Steel, DENTONS US LLP, Washington, D.C., and Grace M.
 Dickson, DENTONS US LLP, Dallas, Texas, filed a brief for Amici Curiae,
 on behalf of Petitioner.

                          _________________________________

 Before BACHARACH, KELLY, and CARSON, Circuit Judges.
                _________________________________

 BACHARACH, Circuit Judge.
                _________________________________

        Mr. Gabriel Villegas-Castro is a Mexican citizen who entered the

 United States without being admitted or paroled. The government sought

 removal, and Mr. Villegas-Castro requested asylum, cancellation of

 removal, withholding of removal, and protection under the Convention

 Against Torture. The Board of Immigration Appeals ordered removal and

 rejected all of Mr. Villegas-Castro’s requests. We address three issues.

        The scope of the immigration judge’s authority when the Board

 orders a remand. The first issue involves the immigration judge’s

 authority when the Board of Immigration Appeals orders a remand. Mr.

 Villegas-Castro initially lost his bid for asylum but obtained cancellation

 of removal. The Board remanded to the immigration judge to reconsider the

 cancellation of removal. On remand, Mr. Villegas-Castro filed a new

 asylum application and obtained relief. The government appealed and the

 Board reversed, concluding that the second application was not new and

 Mr. Villegas-Castro hadn’t shown a change in circumstances. We conclude

 that


                                         2
Appellate Case: 20-9593    Document: 010110613320    Date Filed: 12/02/2021   Page: 3



               the immigration judge properly considered the second
                application for asylum and

               the Board’s reasoning doesn’t support its denial of asylum.

       The Board’s failure to apply the clear-error standard to the

 immigration judge’s factual findings. The second issue involves the

 Board’s standard when reviewing an immigration judge’s findings on

 credibility.

       Under federal law, a noncitizen loses eligibility for asylum and

 withholding of removal when convicted of a particularly serious crime.

 8 U.S.C. §§ 1158(b)(2)(A)(ii), 1231(b)(3)(B),(ii); 8 C.F.R.

 § 1208.16(d)(2). Invoking the bar for persons convicted of a particularly

 serious crime, the government argued that Mr. Villegas-Castro had lost

 eligibility when he was convicted of sexual battery. To resolve this

 argument, the immigration judge

               considered the underlying facts and the credibility of Mr.
                Villegas-Castro’s account and

               found that the crime was not particularly serious.

       The Board had to review this finding under the clear-error standard.

 But the Board jettisoned this standard, relying on its own disagreement

 with the immigration judge’s findings on credibility. We conclude that the

 Board erred in failing to apply the clear-error standard.

       The immigration judge’s discretion to reconsider eligibility for

 withholding of removal and deferral of removal under the Convention

                                          3
Appellate Case: 20-9593   Document: 010110613320   Date Filed: 12/02/2021   Page: 4



 Against Torture. The third issue involves Mr. Villegas-Castro’s

 applications for withholding of removal and deferral of removal under the

 Convention Against Torture. The immigration judge abated consideration

 of these applications. But the Board sua sponte rejected the applications,

 concluding that Mr. Villegas-Castro couldn’t obtain relief because the

 immigration judge had earlier deemed Mr. Villegas-Castro ineligible for

 withholding of removal under federal law and the Convention Against

 Torture. But the immigration judge had discretion to revisit these

 conclusions. Until the immigration judge entered a final decision on

 removal, the Board had no basis to sua sponte deny withholding of removal

 or deferral of removal under the Convention Against Torture.

 1.    Standard of Review

       We review the Board’s decision rather than the immigration judge’s.

 See Sidabutar v. Gonzales, 503 F.3d 1116, 1123 (10th Cir. 2007). In

 reviewing this decision, we apply the de novo standard to the Board’s legal

 determinations. Elzour v. Ashcroft, 378 F.3d 1143, 1150 (10th Cir. 2004).

 These legal determinations include the Board’s application of its own

 precedents and the standard of review. See Kabba v. Mukasey, 530 F.3d

 1239, 1245 (10th Cir. 2008); Galeano-Romero v. Barr, 968 F.3d 1176,

 1184 (10th Cir. 2020).

 2.    The Board erroneously required a material change in
       circumstances after treating the new asylum application as
       clarification of the earlier application.


                                        4
Appellate Case: 20-9593   Document: 010110613320    Date Filed: 12/02/2021   Page: 5



       Mr. Villegas-Castro filed two applications for asylum. This petition

 for judicial review stems from the second application.

       The immigration judge denied the first application but granted

 cancellation of removal. The Board overturned the grant of cancellation of

 removal and remanded to the immigration judge. On remand Mr. Villegas-

 Castro obtained permission to apply a second time for asylum, and the

 immigration judge granted the second application. The Board overturned

 this grant of asylum, reasoning that

             the second application was simply a clarification of the first
              one and

             the immigration judge couldn’t revisit the first application.

 Mr. Villegas-Castro challenges this reasoning.

       A.     We have jurisdiction to review the legal question of Mr.
              Villegas-Castro’s eligibility for asylum.

       The government challenges our jurisdiction, arguing that the Board

 made only a discretionary determination of Mr. Villegas-Castro’s

 eligibility for asylum. We disagree.

       The Board has discretion when considering the sufficiency of a

 change in circumstances. So that determination would ordinarily fall

 outside our jurisdiction. 8 U.S.C. § 1158(a)(3).

       But we do have jurisdiction over questions of law. 8 U.S.C.

 § 1252(a)(2)(D). Given this jurisdiction, we can review legal questions




                                        5
Appellate Case: 20-9593   Document: 010110613320   Date Filed: 12/02/2021   Page: 6



 arising from the Board’s determination of ineligibility for asylum. See

 Diallo v. Gonzales, 447 F.3d 1274, 1281 (10th Cir. 2006).

       Mr. Villegas-Castro argues that the Board’s reasoning would not

 render Mr. Villegas-Castro ineligible for asylum. This argument addresses

             the correctness of the Board’s application of its precedent, see
              In re Patel, 16 I. & N. Dec. 600 (BIA 1978), and

             the applicability of statutory restrictions on successive
              applications for asylum, see 8 U.S.C. §§ 1158(a)(2)(C)–(D).

 These inquiries involve legal questions. See Galeano-Romero v. Barr, 968

 F.3d 1176, 1184 (10th Cir. 2020) (concluding that jurisdiction existed over

 the legal question of whether the Board had departed from its precedent);

 Guerrero-Lasprilla v. Barr, 140 S. Ct. 1062, 1068–70 (2020) (concluding

 that jurisdiction existed to consider the application of a legal standard to

 established facts).

       B.     Under the Board’s reasoning, Mr. Villegas-Castro is eligible
              for asylum.

       The Board reasoned that Mr. Villegas-Castro was just amending his

 original asylum application, not filing a second application. This reasoning

 wouldn’t prevent the immigration judge from granting asylum.

       Generally, a noncitizen can file only one asylum application.

 8 U.S.C. § 1158(a)(2)(C). If that application is denied, the noncitizen can

 file a new asylum application only upon a material change in

 circumstances. 8 U.S.C. § 1158(a)(2)(D).



                                        6
Appellate Case: 20-9593   Document: 010110613320   Date Filed: 12/02/2021   Page: 7



       The immigration judge treated the second asylum application as a

 new application and found a material change in circumstances. But the

 Board treated the second asylum application as just a clarification of the

 first application. This treatment relieved Mr. Villegas-Castro of the

 restrictions on a second asylum application. So if the Board were right—

 treating the second asylum application as a clarification of the first one—

 Mr. Villegas-Castro would not have needed to show a material change in

 circumstances. The Board’s reasoning thus prevented rejection of the

 second asylum application on the ground that it was successive.

       C.     Under the Board’s precedents, the immigration judge had
              discretion to reconsider Mr. Villegas-Castro’s amended
              application for asylum.

       The government argues that Mr. Villegas-Castro couldn’t amend the

 first application because his earlier administrative appeal hadn’t

 challenged the immigration judge’s denial of asylum. We reject this

 argument because the Board had earlier remanded the proceedings to the

 immigration judge.

       When remanding, the Board “divests itself of jurisdiction of that

 case;” and the remand is effective “for consideration of any and all

 matters” that the immigration judge deems appropriate. In re Patel, 16 I. &

 N. Dec. 600, 601 (BIA 1978). The Board may retain jurisdiction or limit

 the remand to a particular purpose, but must do so expressly. Id.; see In re

 M-D-, 24 I. & N. Dec. 138, 141 (BIA 2007) (“[W]e have historically


                                        7
Appellate Case: 20-9593   Document: 010110613320   Date Filed: 12/02/2021   Page: 8



 treated a remand as effective for consideration of all matters unless it is

 specifically limited to a stated purpose.”).

       The Board here stated that “[t]he record [was] remanded to the

 Immigration Judge for further proceedings consistent with the foregoing

 opinion and for the entry of a new decision.” R. vol. 4, at 1221. Because

 the Board did not limit what the immigration judge could decide, the

 remand was general.

       Six circuits have stated in published opinions that when the Board

 doesn’t expressly retain jurisdiction or limit the scope of its remand, the

 immigration judge can consider new issues. See Cano-Sadarriaga v.

 Holder, 729 F.3d 25, 28 (1st Cir. 2013) (concluding that the immigration

 judge could consider new applications following a Board’s remand for

 entry of a removal order and designation of the country of removal);

 Linares-Urrutia v. Sessions, 850 F.3d 477, 482 (2d Cir. 2017) (concluding

 that the immigration judge could address new issues when the Board stated

 the purpose of the remand but didn’t expressly limit discretion to consider

 other issues); Johnson v. Ashcroft, 286 F.3d 696, 701–05 (3d Cir. 2002)

 (concluding that the Board’s remand order, which stated a particular

 purpose, did not limit the immigration judge’s authority to consider other

 matters); Kouambo v. Barr, 943 F.3d 205, 213 (4th Cir. 2019) (concluding

 that the immigration judge could address new issues when the Board

 relinquished jurisdiction); Estrada-Rodriguez v. Lynch, 825 F.3d 397, 403


                                        8
Appellate Case: 20-9593   Document: 010110613320   Date Filed: 12/02/2021   Page: 9



 (8th Cir. 2016) (concluding that the immigration judge could consider a

 new issue when the Board didn’t say anything to prevent consideration of

 new issues on remand); Bermudez-Ariza v. Sessions, 893 F.3d 685, 686

 (9th Cir. 2018) (stating that if the Board doesn’t expressly retain

 jurisdiction or limit the scope of the remand, the immigration judge “may

 reconsider any of his or her prior decisions”). 1 We join these circuits for

 three reasons.

       First, the Board’s published opinions serve as precedent in all

 proceedings involving the same issue. 8 C.F.R. § 3.1(g). As a result, the

 Board would need a principled reason to deviate from Patel. Johnson, 286

 F.3d at 700.

       Second, we are generally reluctant to create a circuit split when a

 number of circuits have adopted a particular position. See United States v.

 Thomas, 939 F.3d 1121, 1130 (10th Cir. 2019). For example, we have

 opted to follow six circuits after they’d adopted similar interpretations of

 the Americans with Disabilities Act. Exby-Stolley v. Bd. of Cty. Comm’rs,

 979 F.3d 784, 804–05, 810 (10th Cir. 2020) (en banc).




 1
       Two other circuits have done the same in unpublished opinions.
 Mung v. Barr, 773 F. App’x 229, 229 (5th Cir. 2019) (unpublished)
 (concluding that the immigration judge could consider new issues because
 the remand order didn’t expressly limit the matters to be addressed); Abdul
 v. Holder, 326 F. App’x 344, 347 (6th Cir. 2009) (same).

                                        9
Appellate Case: 20-9593   Document: 010110613320   Date Filed: 12/02/2021   Page: 10



        Third, we’ve taken a similar approach when interpreting our own

  remands. For example, when we remand without limiting the scope of

  matters to be considered, we ordinarily allow the district court to “exercise

  discretion on what may be heard.” United States v. West, 646 F.3d 745, 749

  (10th Cir. 2011).

        For these three reasons, we follow the approach of the six other

  circuits, recognizing discretion of the immigration judge to address new

  matters when the Board remands without retaining jurisdiction or limiting

  the matters to be addressed.

        When reversing the immigration judge’s grant of cancellation of

  removal, the Board neither retained jurisdiction nor limited the matters to

  be addressed on remand. Instead, the Board instructed the immigration

  judge to (1) reconsider whether Mr. Villegas-Castro had shown good moral

  character for cancellation of removal and (2) allow introduction of

  additional evidence. These instructions did not expressly limit the scope of

  the remand, so the immigration judge could also reconsider Mr. Villegas-

  Castro’s application for asylum.

                                      * * *

        The Board concluded that the immigration judge had “erred in

  considering the application anew.” R. vol. 1, at 25. But this reasoning did

  not support the Board’s conclusion. The Board reasoned that Mr. Villegas-

  Castro had just clarified his original asylum application and hadn’t filed a


                                        10
Appellate Case: 20-9593   Document: 010110613320   Date Filed: 12/02/2021   Page: 11



  new one. But if he hadn’t filed a new application, he wouldn’t have needed

  to show a material change in circumstances. See In re M-A-F-, 26 I. & N.

  Dec. 651, 654–55 (BIA 2015) (distinguishing between a “new” asylum

  application and “supplement” or “amendment” of the initial application).

  As a result, the Board’s reasoning didn’t undermine the immigration

  judge’s decision to grant asylum. 2

  3.    The Board also erred by failing to apply the clear-error standard
        to the immigration judge’s findings on credibility.

        On remand, the immigration judge reconsidered Mr. Villegas-

  Castro’s eligibility for both asylum and withholding of removal. When the

  immigration judge reconsidered eligibility, the government pointed out that

  Mr. Villegas-Castro had been convicted of sexual battery. If sexual battery

  were considered a particularly serious crime, Mr. Villegas-Castro would

  lose eligibility for asylum and withholding of removal. 8 U.S.C.

  §§ 1158(b)(2)(A)(ii), 1231(b)(3)(B)(ii); 8 C.F.R. § 1208.16(d)(2).

        To determine whether a conviction involves a particularly serious

  crime, the immigration judge considers whether the crime constitutes an

  aggravated felony resulting in a sentence of at least five years. In re

  N-A-M-, 24 I. & N. Dec. 336, 341–42 (B.I.A. 2007), pet. for judicial



  2
         Mr. Villegas-Castro argues in the alternative that (1) the Board erred
  in failing to find a material change in circumstances and (2) the existence
  of extraordinary circumstances would avoid the restriction on successive
  asylum applications. We need not address these arguments.

                                        11
Appellate Case: 20-9593   Document: 010110613320   Date Filed: 12/02/2021   Page: 12



  review denied, 587 F.3d 1052 (10th Cir. 2009). If the crime doesn’t

  constitute an aggravated felony or yield a sentence of five years or more,

  the immigration judge would consider whether the elements bring the crime

  within the realm of particular seriousness. Id. If the crime falls within this

  realm, the immigration judge would consider the facts underlying the

  conviction to determine whether the crime is particularly serious. Id.

        The government didn’t characterize sexual battery as an aggravated

  felony, and Mr. Villegas-Castro didn’t deny that the elements would bring

  the crime within the realm of particular seriousness. So the immigration

  judge had to examine the actual facts underlying the conviction to

  determine whether Mr. Villegas-Castro’s sexual battery was particularly

  serious.

        In examining the facts, the immigration judge addressed two pieces

  of evidence to make this determination: (1) Mr. Villegas-Castro’s

  testimony about the events underlying the conviction and (2) an affidavit

  of probable cause prepared by the police. Based on these pieces of

  evidence, the immigration judge found that

             Mr. Villegas-Castro was credible when he testified that the
              encounter had been consensual and

             the probable-cause affidavit was less persuasive than Mr.
              Villegas-Castro’s account.

  Based on these credibility findings, the immigration judge decided that the

  crime was not particularly serious. The Board “disagreed” with the


                                        12
Appellate Case: 20-9593   Document: 010110613320   Date Filed: 12/02/2021   Page: 13



  immigration judge’s findings on credibility. R. vol. 1, at 26. Unlike the

  immigration judge, the Board regarded Mr. Villegas-Castro as less credible

  than the account in the affidavit of probable cause. Id.

        Credibility involves a classic issue of fact. Diallo v. Gonzales, 447

  F.3d 1274, 1283 (10th Cir. 2006); 8 C.F.R. § 1003.1(d)(3)(i). So the Board

  properly recognized that it had to evaluate the immigration judge’s

  credibility findings under the clear-error standard. See 8 C.F.R.

  § 1003.1(d)(3)(i) (“Facts determined by the immigration judge, including

  findings as to the credibility of testimony, shall be reviewed only to

  determine whether the findings of the immigration judge are clearly

  erroneous.”). “[W]here an [immigration judge] makes factual credibility

  determinations which the [Board] in turn rejects,” “we must consider de

  novo whether the [Board], in making its own factual findings, actually

  reviewed the [immigration judge’s] decision only for clear error.” Kabba v.

  Mukasey, 530 F.3d 1239, 1245 (10th Cir. 2008).

        Conducting de novo review, we conclude that the Board did not apply

  the clear-error standard. The Board never said that the immigration judge

  had clearly erred in finding Mr. Villegas-Castro credible; the Board said

  only that it disagreed with the immigration judge’s finding.

        In its brief, the government denies that the Board based its decision

  on a factual assessment of Mr. Villegas-Castro’s credibility, arguing

  instead that the Board “determined that the Petitioner’s testimony was


                                        13
Appellate Case: 20-9593   Document: 010110613320        Date Filed: 12/02/2021   Page: 14



  ‘significantly less probative and persuasive’ than the information

  contained in the probable cause affidavit.” Appellee’s Resp. Br. at 41

  (emphasis in original). But the government’s characterization still falls

  within the domain of “credibility,” which refers to an evaluation of

  someone’s believability. See Credibility, Black’s Law Dictionary (9th ed.

  2009). So the Board erred in “reweighing” the evidence rather than

  applying the clear-error standard. Kabba, 530 F.3d at 1246; see Ting Xue v.

  Lynch, 846 F.3d 1099, 1106 (10th Cir. 2017) (“The failure of the [Board]

  to apply the correct standard of review on appeal from the decision of an

  [immigration judge] is, itself, a legal error.”). 3

  4.    The Board erred in sua sponte rejecting Mr. Villegas-Castro’s
        applications for withholding of removal and deferral of removal
        under the Convention Against Torture.

        At the first hearing, the immigration judge denied Mr. Villegas-

  Castro’s applications for (1) withholding of removal and (2) deferral of

  removal under the Convention Against Torture. After the Board remanded




  3
        Mr. Villegas-Castro also argues that

             his sexual battery would not constitute a particularly serious
              crime because it was a misdemeanor and

             the immigration judge’s credibility assessment was not clearly
              erroneous.

  Consideration of these arguments should take place only after the Board
  applies the clear-error standard in the first instance.

                                          14
Appellate Case: 20-9593   Document: 010110613320   Date Filed: 12/02/2021   Page: 15



  the case to the immigration judge, Mr. Villegas-Castro renewed these

  applications. Each was abated.

        The government appealed only the grant of asylum and requested

  remand of the abated applications. Though neither party addressed the

  merits of these applications, the Board decided sua sponte that Mr.

  Villegas-Castro was ineligible for withholding of removal and deferral of

  removal under the Convention Against Torture.

        The Board rejected the applications for withholding of removal under

  federal law and the Convention Against Torture, reasoning that Mr.

  Villegas-Castro had been convicted of a particularly serious crime. The

  Board acknowledged that someone convicted of a particularly serious

  crime could still seek deferral of removal under the Convention Against

  Torture.

        But the Board concluded that the immigration judge’s first decision

  had barred deferral of removal under the Convention. From the

  immigration judge’s first decision, the Board drew two implications. First,

  the Board concluded that the first decision had prevented fresh

  consideration of whether to withhold removal. Second, the Board

  concluded that Mr. Villegas-Castro couldn’t seek deferral of removal

  because

             the same standard governs withholding and deferral of removal
              under the Convention Against Torture and



                                        15
Appellate Case: 20-9593   Document: 010110613320   Date Filed: 12/02/2021   Page: 16



             the immigration judge had already denied withholding of
              removal under that standard. 4

        The Board’s reasoning stemmed from a mistaken assumption that its

  earlier remand had prevented further consideration of the applications for

  withholding of removal under federal law or the Convention Against

  Torture. But the Board didn’t retain jurisdiction or limit the scope of its

  earlier remand. See Part 2(C), above. The immigration judge was thus free

  to revisit the application for withholding of removal, and he did.

        Because the scope of the remand was not limited to reconsideration

  of the application for withholding of removal, the immigration judge could

  also revisit his earlier decision disallowing deferral of removal under the

  Convention Against Torture. 5 As a result, the Board erred in concluding

  that Mr. Villegas-Castro

             would need to justify a second application for withholding of
              removal and


  4
        The Board also reasoned in part that Mr. Villegas-Castro couldn’t
  pursue a successive application for withholding of removal under the
  Convention Against Torture. The parties disagree over a noncitizen’s right
  to pursue successive applications for withholding of removal under the
  Convention. But this disagreement is academic because Mr. Villegas-
  Castro didn’t file a second application for withholding of removal. He filed
  only one, and the immigration judge was free to revisit this application
  when the Board entered a general remand without retaining jurisdiction.
  See Part 2(C), above.
  5
         The government points out that restrictions exist on reopening of
  decisions that have already become final. Appellee’s Resp. Br. at 46. But
  the Board’s remand prevented consideration of the immigration judge’s
  first decision as final. See Part 2(C), above.

                                        16
Appellate Case: 20-9593   Document: 010110613320   Date Filed: 12/02/2021   Page: 17



             couldn’t obtain fresh consideration of his application for
              deferral of removal under the Convention Against Torture.

                                      * * *

        We conclude that the Board erred in three ways.

        First, the Board erred in overturning the grant of asylum. The Board

  decided that Mr. Villegas-Castro had not filed a new application. But if he

  hadn’t filed a new asylum application, he wouldn’t need to show a material

  change in circumstances. And with the remand, the immigration judge

  enjoyed discretion to reconsider the availability of asylum.

        Second, the Board erred in rejecting the immigration judge’s

  credibility findings without applying the clear-error standard. The

  immigration judge concluded that Mr. Villegas-Castro’s conviction had not

  involved a particularly serious crime. For this conclusion, the immigration

  judge considered the underlying facts and found Mr. Villegas-Castro’s

  account credible. The Board disagreed with the immigration judge’s

  credibility findings but didn’t apply the clear-error standard. By failing to

  apply that standard, the Board erred.

        Third, the Board erred in sua sponte deciding that Mr. Villegas-

  Castro was ineligible for (1) withholding of removal or (2) deferral of

  removal under the Convention Against Torture. The Board reasoned that

  the immigration judge had already denied withholding of removal under

  federal law and the Convention. But the Board’s general remand didn’t



                                          17
Appellate Case: 20-9593   Document: 010110613320   Date Filed: 12/02/2021   Page: 18



  prevent fresh consideration of Mr. Villegas-Castro’s earlier applications.

  So the Board erred in sua sponte rejecting the applications for withholding

  of removal and deferral of removal under the Convention Against Torture.

         We thus grant the petition for judicial review, remanding for the

  Board to reconsider Mr. Villegas-Castro’s application for asylum, to apply

  the clear-error standard to the immigration judge’s credibility findings, and

  to reconsider the applications for withholding of removal and deferral of

  removal under the Convention Against Torture.




                                        18